Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 04/12/2021 is duly acknowledged.
Claims 1-9 as originally filed on 12/05/2018 are pending in this application. 
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657.
Election/Restrictions
Applicant’s election without traverse of species “Dextrin” (as “glucosyl donor” of claim 6) in the reply filed on 04/12/2021 (see remarks, page 1) is acknowledged. 
Claims 1-9 as currently presented (for the “method for preparing glucosyl steviol glycosides through enzymatic catalysis under programming temperatures…”) have been examined on their merits in this office action hereinafter.
Priority
This application has been filed as a CON of PCT/CN2018/089939 filed on 06/05/2018, which claims foreign priority to a Chinese application CN201810036308.X filed on 01/15/2018.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-8 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over CN102492757A (2012; cited in applicant’s IDS dated 02/12/2019; machine translation attached herewith as ref. [U] on PTO 892 form) taken with KR20050097117A (2005; cited as ref. [N]; machine translation attached herewith as ref. [V]) and Thorson et al (US 2013/0004979 A1; cited on PTO 892 form as ref. [A]).
Claim 1 is directed to “A method for preparing glucosyl steviol glycosides through enzymatic catalysis under programming temperatures, comprising using cyclodextrin 
See also limitations of dependent claims 2-8, as currently presented by applicants.
CN102492757A (2012; citations per machine translation) disclose a method for improving taste quality of stevioside by using beta-cyclodextrin glucosyltransferase (CGTase; see abstract, Examples 1-4, in particular), wherein the method comprises preparing a reaction solution comprising 2-5 wt% of stevioside and 2-5 wt% of starch with water, adding 60-70 U/ml of CGTase enzyme into the reaction solution and mixing uniformly, performing the glycosylation reaction at 37 to 50 degree C for 48-72 hours, and separating/purifying the glycosylated stevioside product, wherein the glycosylated product has advantageous sweetener properties; wherein the CGTase is purified from Paenibacillus species strain Y-6 (see [0007], [0010], for instance), wherein depending on the ratio of glucosyl acceptor and donor, and reaction  temperature, the conversion rate increased up to 85% (see Example 4, [0022], in particular). 
However, CN102492757A does not explicitly disclose and/or exemplify: 1) a high throughput method with a temperature programming (as recited in claims 1-2); 2) wherein the CGTase used in the reaction is produced by a Geobacillus sp. strain (see instant claim 3); 3) wherein the CGTase enzyme is stabilized using calcium/barium salt and a polyol, and at a pH of 5 to 6.5 (see instant claims 7-8).
KR20050097117A (2005; see machine translation for citation) disclose isolation and use of a cyclodextrin glycosyltransferase having high transglycosylating activity and temperature Geobacillus sp. TG-1 (see title, abstract, and ), wherein the CGTase is found to be specific for stevioside as glycosyl acceptor and can use maltose, soluble starch and cyclodextrins as glycosyl donors (see Example 3, in its entirety), wherein cyclodextrins and starch showed the high sugar transfer reaction yields, in particular gamma-cyclodextrin demonstrated the highest sugar transfer reaction yield of 60.4% (see Example 3, section (3)). KR20050097117A also disclose enzyme buffer and stabilizers such as use of a buffer solution with pH 6.5 with calcium chloride (see Example 2, in particular) and ethylene glycol as compatible components in the enzyme buffers during purification; wherein the CGTase has a pH optimum at pH 6.0 (see Example 3), and a temperature range of from 30 to 90 degree C, with highest activity at 70 degree C, which indicates that the CGTase from Geobacillus sp. is a heat resistant enzyme, and therefore suitable for high temperature range of glycosylation reactions, and better than commercially available enzymes (see Example 4). KR20050097117A also activity of CGTase enzyme in glycosylating various ratio of sugar acceptor stevioside and sugar donors (such as mixing ratio of 3:2 gram sugar or soluble starch/gram stevioside) in order to optimize the conversion reaction yields of the product (see Example 5). 
Thorson et al (2013) disclose the fact that glycosyltransferases and variants thereof (see title, abstract and [0072]-[0073], [0092], [0104], for instance) are well suited for single-step high throughput screening applications that may employ fluorescent glycosyl donors (for example in screening of a range of therapeutically important acceptors and in optimization of glycosyltransferases towards non-natural donors, etc.) wherein the glycosylation donors or the target acceptors can be colorimetrically screened, and therefore amenable to high throughput screening applications.
Geobacillus sp. (for its temperature stability, and high activity using glycosyl donor such as cyclodextrin or starch, for instance) that is known to be thermally stable and active even at high temperatures above 50 degree C, that can be employed suitably under high throughput conditions and also various temperature gradients or stepwise temperature increments, in order to optimize the glycosylation conversion yield as demonstrated by KR20050097117A for the Geobacillus enzyme. Since, the ratio of acceptor and donor and the amount of enzyme used (along with pH and temperature conditions) have already been disclosed by KR20050097117A, and since CN102492757A already discloses the use at different temperatures of 37 and 50 degree C, an artisan of ordinary skill in the art would have fully contemplated modifications and optimization in reaction temperatures (that can be automated or programmed under high throughput conditions, for instance) as the enzyme from Geobacillus sp. is known to have higher conversion yields at high temperatures of 70 degree C (see teachings above from KR20050097117A).  Use of purified water, or suitable buffer has been already contemplated by both cited prior art references of KR20050097117A, and CN102492757A.  Thus, unless evidence provided on record to the contrary, the modification in temperature and reaction time profiles or ranges as recited in instant claim 2 would have been a result effective variable that an artisan of ordinary skill in the art would have fully contemplated in order to achieve a superior glycosylation yield using dextrin and stevioside as donor-acceptor molecules, as already suggested by the combined teachings of the cited prior art references as discussed above.
Claim 9 (as presented) is rejected under 35 U.S.C. 103 as being unpatentable over CN102492757A (cited in applicant’s IDS dated 02/12/2019; machine translation attached herewith as ref. [U] on PTO 892 form) taken with KR20050097117A (cited as ref. [N]; machine translation attached herewith as ref. [V]) and Thorson et al (US 2013/0004979 A1; cited on PTO 892 form as ref. [A]), as applied to claims 1-8 above, and further in view of Liu et al (WO 2012/042508 A1; cited as ref. [O] on PTO 892 form).
Claim 9 is directed to “The method for preparing glucosyl steviol glycosides through enzymatic catalysis under programming temperatures according to claim 1, wherein a product is directly spray-dried, or slightly concentrated and dried to obtain a glucosyl steviol glycoside crude product, and residual dextrin or other reducing sugar are removed by macroporous resin adsorption and eluted with water.”
The teachings from CN102492757A taken with KR20050097117A and Thorson et al as applied to claims 1-8 have been discussed above, and are further relied upon hereinafter.
However, purification of the glycosylated product using macroporous adsorption resin (as recited in claim 9) has not been disclosed by the cited references discussed above.
Liu et al (2012) disclose the well-known use of macroporous adsorption resin for purification and elution of steviosides (see page 3, 1st paragraph, and page 13, Experiment 4, for instance) from such columns.
Thus, an artisan of ordinary skill in the art would have fully contemplated use of such steps of employing adsorption chromatography for purifying the glycosylated steviosides in order to optimize the yield of the desired product, unless evidence provided  on record for the criticality of such step in the process as claimed. 
prima facie obvious to a person of ordinary skill in the art before the effective filing date of this invention as claimed. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657